C   IG1117:1                                                                                          09/14/2021
     6          TA   '


                     IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0229



                                                    DA 21-0229
                                                                                    FILED
         PETER GRIGG,                                                                SEP 14 2021
                                                                                   Bowen Greenwood
                                                                                 Clerk of Suprerne Court
                         Plaintiff and Appellant,                                   State of lkItontana



                v.                                                           ORDER

         BEAVERHEAD COUNTY EMS,

                         Defendant and Appellee.


               Appellant Peter Grigg has filed a motion for extension of time within which to file his
         opening brief. Counsel for Respondent Beaverhead County EMS opposes the motion. Upon
         consideration of Appellant's motion for extension of time,
               IT IS HEREBY ORDERED that Appellant has until October 30, 2021, within which
         to file his opening brief
                                  ItS
                 DATED this ► Li day of September, 2021.
                                                           For the Court,



                                                                           00 17            3
                                                                        Chief Justice